Rules of Judicial Administration 4001 through 4016


Rule 4001. Scope of Rules. Policy

(A)    These rules shall govern the making, preserving and transcribing of the record of
       proceedings before any trial court of record within the Unified Judicial System.

(B)    Because complete and verbatim notes of testimony and transcripts are integral to
       the official record of court proceedings, it is the policy of the Unified Judicial
       System to ensure that (1) qualified court reporting services are available in each
       judicial district and that court reporters are fairly compensated, (2) transcripts are
       timely produced and are affordable to all litigants, and (3) efficient technologies
       are employed to reduce litigation costs and conserve public resources.

Comment: These rules are promulgated pursuant to the administrative and supervisory
authority granted to the Supreme Court by Article V, § 10 of the Pennsylvania
Constitution. See also 42 Pa.C.S.A. §1724(a)(10).


Rule 4002. Definitions

   Condensed transcript means a miniaturized copy of the original transcript printed in
such a way as to place more than one page of transcript on a single sheet of paper.

    Court recorder means an individual employed, contracted or utilized by a court to
record testimony by electronic means (audio or audio-visual).

    Court reporter means an individual employed, contracted or utilized by a court to
record testimony whether through use of a stenotype machine, stenomask equipment,
written symbols, or otherwise.

    Court reporter’s dictionary is a computer file that matches a court reporter’s steno
strokes with English text. A court reporter’s personal dictionary is an essential part of a
computer aided transcription (CAT) system.

    Court reporting personnel includes court reporters, court recorders, transcriptionists
and any other personnel whether employed or contracted who make the court record for
use in any Pennsylvania court.

   Daily transcript means a transcript delivered within eighteen (18) hours of an official
request, not including weekends or official court holidays. For the purposes of additional
payment, a transcript is a daily transcript only if it is in fact delivered within the above
time limit.

   Digital audio files are those files created by digital recording systems and saved in a
format that allows storage and playback through computer applications.
   Electronic transcript means an official transcript delivered in an electronic, non-paper
medium.

    Expedited transcript means a transcript delivered within seventy-two (72) hours of an
official request, not including weekends or official court holidays. For the purposes of
additional payment, a transcript is an expedited transcript only if it is in fact delivered
within the above time limit.

   Filing office refers to an office without regard to title that has the responsibility and
function in each judicial district to maintain the official dockets and case files of the
court.

    Financial institution account identifiers means financial institution account numbers,
credit card numbers, debit card numbers, PINS or passwords to secure accounts, and
other account identifying information.

    Notes of testimony means the official recording of an oral proceeding made whether
through use of an electronic device, stenomask equipment, stenotype machine, written
symbols, or otherwise; and includes the dictionary, media storage files, and other
documentation needed to prepare a transcript.

    Ordinary transcript means a transcript ordered for delivery within the time limits set
forth in Rule 4011.

    Rough draft transcript (computer diskette, hard paper copy, or electronically
distributed) is an unedited and uncertified transcript that may contain untranslated or
mistranslated stenotype symbols. This also includes notes that appear on paper, unedited
electronic data, tapes or other media in the original state in which they existed when they
were taken at the time of testimony.

      Transcript means a certified, written, verbatim record of a proceeding.

    Transcriptionist means any person employed, contracted or utilized by a court to
prepare a transcript of a proceeding from an electronic or other recording. A court
recorder and a court reporter may also serve as a transcriptionist.


Rule 4003. Committee on Court Reporting and Transcripts

(A)      The Committee on Court Reporting and Transcripts shall consist of the following
         members appointed by the Supreme Court of Pennsylvania, one of whom shall be
         designated as Chair and one of whom shall be designated as Vice-Chair:

         (1)     One representative of the Superior Court of Pennsylvania;

         (2)     One representative of the Commonwealth Court of Pennsylvania;



                                              2
      (3)    Two president judges of the courts of common pleas chosen from among
             the judicial districts of the Commonwealth;

      (4)    The district court administrator of the Philadelphia County Court of
             Common Pleas;

      (5)    The district court administrator of the Allegheny County Court of
             Common Pleas;

      (6)    Two district court administrators chosen from among the judicial districts
             of the Commonwealth other than Philadelphia and Allegheny;

      (7)    Two providers of court reporting services representing the various
             methods currently in usage within Pennsylvania; and

      (8)    Two members of the Pennsylvania Bar.

(B)   Initial appointments shall be for one-, two- or three-year terms, and these
      members may serve one additional three-year term. Thereafter appointments
      shall be for three years and members shall serve no more than two consecutive
      three-year terms. A replacement appointee shall serve for the balance of the
      unexpired term.

(C)   The Committee shall review current rules and practices, and, upon concurrence of
      the Court Administrator, recommend revisions to the Uniform Rules Governing
      Court Reporting and Transcripts as may be necessary to effectuate the policy of
      these rules.

(D)   The Administrative Office shall provide staff support to the Committee.


Rule 4004.     Qualifications and Certification of Court Reporters and Court
Recorders

(A)   No person shall be employed or utilized by a court as a court reporter or court
      recorder unless certified by the president judge or his or her designee as meeting
      the minimum criteria set forth in subdivision (B)(1), (B)(2), or (C) except

      (1)    those persons already employed or utilized by a court at the time of the
             adoption of these rules or

      (2)    those court reporters who hold and maintain a professional certification.

(B)   The minimum criteria for certification of a court reporter are the following:




                                           3
      (1)    stenographic requirements: the court reporter is capable of recording
             proceedings at a 95% accuracy level at the following speeds:

             (a)     literary at 180 w.p.m.

             (b)     jury charge at 200 w.p.m.

             (c)     testimony and question and answer at 225 w.p.m.

      (2)    voice writing requirements: the court reporter is capable of recording
             proceedings at a 95% accuracy level at the following speeds:

             (a)     literary at 200 w.p.m.

             (b)     jury charge at 225 w.p.m.

             (c)     two-voice question and answer at 250 w.p.m.

(C)   The minimum criteria for certification of a court recorder are the following:

      (1)    full familiarity with the controls of the electronic audio or audio-visual
             equipment;

      (2)    adequate hearing acuity to assure a high quality recording;

      (3)    insistence on clarity of the recording;

      (4)    ability to quickly diagnose and correct routine malfunctions;

      (5)    proficiency in note taking; and

      (6)    understanding of courtroom procedures and vocabulary.

(D)   All persons employed or utilized by a court as a court reporter or court recorder,
      including those employed or utilized prior to the adoption of these rules, shall be
      recertified as meeting the above criteria at least every three (3) years.

      (1)    Court reporters shall be recertified upon completion of thirty (30) hours of
             continuing professional education every three (3) years. Proof of
             attendance shall be submitted to the president judge or his or her designee.

      (2)    Court recorders shall be recertified every three (3) years. The president
             judge may rely upon reports of the district court administrator and the
             judicial district’s judges and quasi-judicial officers to determine whether
             the requirements set forth in subdivision (C) are satisfactorily met. Those
             reports must be based on recent courtroom experience and a review of



                                              4
              work products (e.g., lists, log notes, CD recordings) for accuracy,
              timeliness and quality.

(E)    Any person who fails to meet the minimum criteria at the time of recertification
       shall be given six months to comply. Anyone who fails to comply with this
       subdivision shall be prohibited from serving as a court reporter or court recorder.

(F)    The president judge shall verify annually to the Court Administrator compliance
       with this rule on forms developed by the Administrative Office.


Rule 4005. Approval of Transcriptionists

No person or organization shall be employed or utilized by a court as a transcriptionist
unless approved by the president judge.

Comment: The American Association of Electronic Reporters and Transcribers
(AAERT) recommends the following criteria for transcriptionists: (a) scores at least 70%
on an examination with a timed, 100-question, written examination on technical aspects
of electronic reporting, courtroom procedures, and vocabulary; and (b) scores at least
98% accuracy on at least ten text pages produced during a half-hour AAERT-prepared
audiotape in ASCII, Word, WordPerfect, or WordStar.


Rule 4006. Employment and Duties of Court Reporting Personnel

(A)    The president judge or his or her designee shall select, appoint, and supervise
       court reporting personnel for the district. The number of court reporting personnel
       in any district shall be adequate to support the full and unrestricted operation of
       the courts.

(B)    The president judge or his or her designee shall assign court reporting personnel
       in a manner as to

       (1)    cover all proceedings and timely produce all transcripts; and

       (2)    substantially equalize the workload of recording testimony, and of
              transcript production and generating fees.

(C)    All court reporting personnel are officers of the court with a duty to comply with
       all court regulations and orders and to maintain the highest standards of
       professional and ethical conduct.

(D)    No court reporting personnel shall work outside his or her official duties unless in
       full compliance with all rules regarding timeliness of transcripts.
(E)    All court reporters using computer-aided transcription are required to submit to


                                            5
      the president judge or his or her designee a copy of the reporter's dictionary upon
      employment or contractual engagement. An updated dictionary must be provided
      to the president judge or his or her designee at least quarterly.
(F)   Court reporters, court recorders and transcriptionists shall file a monthly report
      with the district court administrator of all ordered or requested transcripts in
      chronological order indicating the date of each order or request, the case name
      and number, whether the transcript requires rapid completion (e.g., a Children’s
      Fast Track appeal), the approximate length of the record to be transcribed, the
      status of the transcription, and the expected date of the filing of the transcript. A
      court reporter, court recorder or transcriptionist must coordinate the district court
      administrator or his or her designee whenever courtroom coverage must be
      arranged in order to timely deliver the transcript.

(G)   The district court administrator shall prepare a summary statistical report of the
      number of transcripts requested, delivered and pending, as well as the age of all
      pending transcripts, which shall be forwarded to the Administrative Office
      quarterly on forms designed by the Court Administrator.

(H)   All court reporting personnel and county administrative personnel are required to
      comply with all standing and special requests of the Administrative Office for
      information, including information on transcript cost and fee payments and data
      relative to transcript production, delivery, and delay.



Rule 4007. Requests for Transcripts

(A)   All requests for transcripts shall be set forth on a standardized form provided by
      the Court Administrator. The form shall indicate the current rates authorized to be
      charged for transcripts under these rules.

(B)   For an ordinary transcript, the party requesting a full or partial transcript of a trial
      or other proceeding shall file the original request with the appropriate filing office
      of the court. Copies of the formal request shall be delivered to:

      (1)     the judge presiding over the matter;

      (2)     the court reporter, court recorder or transcriptionist;

      (3)     the district court administrator or his or her designee; and

      (4)     opposing counsel, but if not represented, the opposing party.

(C)   In courts where daily, expedited or rough draft transcripts are available, requests
      for these transcripts shall be filed in writing in the appropriate filing office at least
      10 days prior to the proceeding. Copies of the written request shall be delivered


                                             6
       as required by subsection (B). In the event of an emergency, a party may request
       by oral motion a daily, expedited or rough draft transcript.

(D)    When a private litigant who is responsible for the costs requests a transcript,

       (1)     the litigant ordering a transcript shall make partial payment of the
               estimated cost of the transcript to the court's designee. Deposit checks are
               to be made payable to the judicial district or county.

       (2)     the court reporter or transcriptionist shall prepare the transcript upon
               direction of the court's designee.

       (3)     the court reporter, court recorder or transcriptionist shall notify the
               ordering party and the court's designee of the completion of the transcript
               and deliver a copy of the transcript to the judge presiding over the matter.
               Checks for the final balance are to be made payable to the judicial district
               or county.

       (4)     upon payment of any balance owed, the court reporter, court recorder or
               transcriptionist shall deliver the original transcript to the appropriate filing
               office and copies to the parties.

(E)    When a transcript is requested for which the court or county is responsible for the
       cost, the court reporter, court recorder or transcriptionist shall prepare the
       transcript upon receipt of the request.

Comment: Nothing in this rule prevents a local court from adopting an electronic filing
request procedure provided the request is effectively communicated to the listed persons.

Within the framework of these rules, the particular methods and logistics for receiving
and accounting for costs is left to the discretion of the president judge and district court
administration. Note, however, that deposit checks and final payment checks are to be
made payable to the judicial district or county, not to the individual court reporter or
transcriptionist preparing the transcript.


Rule 4008. Transcript Costs Payable by a Requesting Party Other Than the
Commonwealth or a Subdivision Thereof

(A)    Costs

       (1)     The costs payable by a requesting party, other than the Commonwealth or
               a subdivision thereof, for an electronic transcript shall not exceed:

               (a)     for an ordinary transcript, $2.25 per page;

               (b)     for an expedited transcript, $3.25 per page; and


                                              7
               (c)    for a daily transcript, $4.25 per page.

       (2)     When the transcript is prepared in bound paper format, the costs shall be
               in accordance with paragraph (1) relating to electronic format plus a
               surcharge of $0.25 per page.

Comment: The rules encourage the use of electronic transcripts which will result in
reduced costs for preparing and distributing transcripts. No-cost, user-friendly software
is available for converting text files into PDF format (see Rule 4010(B)). Unlike paper
transcripts, electronic transcripts can offer features such as keyword searches, copy and
paste functions, and speedy transmission. Moreover, the ability to store transcripts and
reporters’ notes on disks and networks should greatly reduce the courts’ storage costs.
Electronic systems support the business trend of moving toward paperless operations and
also respond to ecological concerns by reducing paper waste.
Many judges prefer to read paper transcripts, including condensed transcripts, and these
rules do not inhibit the practice. However, when a condensed paper transcript is ordered
by a party, the surcharge of $0.25 per page in Rule 4008(A)(2) shall refer to $0.25 per
sheet of paper, regardless of the number of pages of transcript on the sheet.

(B)    Economic hardship – minimum standards

       (1)     Transcript costs for ordinary transcripts shall be waived for a litigant who
               has been permitted by the court to proceed in forma pauperis or whose
               income is below the poverty line as defined by the U.S. Department of
               Health and Human Services (HHS) poverty guidelines for the current year.

       (2)     Transcript costs for ordinary transcripts shall be reduced by one-half for a
               litigant whose income is less than 200 percent of poverty as defined by the
               HHS poverty guidelines for the current year.

       (3)     The court shall advise litigants of the procedure for requesting a waiver or
               reduction of costs.

Comment: Transcript costs can be quite expensive. By establishing minimum standards,
subdivision (B) is intended to ensure that costs do not effectively deny access to the court
system to impoverished persons and persons of limited financial means when further
proceedings necessitate a transcript. Procedures for waiving or reducing transcripts costs
must be published by the court and clearly communicated to litigants.

(C)    Assignment and allocation of transcript costs

       (1)     Assignment of costs. The requesting party, or party required by general
               rule to file a transcript, shall be responsible for the cost of the transcript.
               Costs shall not be assessed against any party for transcripts prepared at the
               initiation of the court.


                                             8
       (2)     Allocation of costs. When more than one party requests the transcript, or
               are required by general rule to file the transcript, the cost shall be divided
               equally among the parties.

(D)    Copies of transcript

       (1)     An electronic copy of the transcript shall be provided without charge to all
               parties other than the requesting party. A paper copy may be purchased at
               the surcharge rate specified in Rule 4008(A)(2).

       (2)     The cost of copies prepared for the court or filing office are included in the
               costs set forth in Rule 4008(A) and shall not be charged to any party.

       (3)     The cost charged to the public for a copy of a transcript that has been filed
               of record shall not exceed $0.25 per page.

Comment: As no additional effort is needed to produce a copy of an electronic
transcript, no copy charges may be levied upon the parties. With respect to a non-party
(i.e., general public) request for a photocopy of a transcript, Rule 4007(D)(4) anticipates
that the filing offices of the judicial district are the proper custodians of court case
records and transcripts. Rule 4008(D)(3) provides that the cost charged to the public for
a transcript copy that has been filed of record shall not exceed $0.25 per page, regardless
of the form or location in which the transcript is filed or stored. At this time, the rules do
not require the sale of electronic transcripts to the public.

(E) Additional Costs

No transcript or related costs may be charged to the parties or the public other than those
listed in subdivisions (A), (B) and (D) without the written approval of the Court
Administrator.

(F) Requests for Rate Increases

The president judge of a judicial district may request an increase in the rates prescribed in
subdivision (A) by submitting a written request to the Committee on Court Reporting and
Transcripts. The request shall only be approved where it is established that the judicial
district faces an economic hardship caused by the current rates and that the requested
rates are reasonable. If the Committee approves the request by majority vote, it shall be
forwarded to the Court Administrator for review. If the Court Administrator determines
that the increase is necessary, the request shall be forwarded to the Supreme Court.


Rule 4009. Fees Payable to the Court Reporter or Transcriptionist by the Judicial
District. Local Rule

Each judicial district shall promulgate and publish a local rule establishing the fees to be


                                              9
paid to court reporters and transcriptionists for all court reporting products.

       NOTE:For rules governing the promulgation of local rules, see Pa.R.J.A. No.
                   103(c).

Comment: By local rule, each judicial district shall set forth a comprehensive schedule
of fees to be paid to court reporting personnel for all transcript products. While the
maximum costs that may be charged to litigants or the public is fixed by Rule 4008, and
may not be exceeded, a judicial district has the discretion to pay court reporters and
transcriptionists a differing amount. In sum, these rules provide that litigants pay the
transcript costs to the court according to the statewide schedule set forth in Rule 4008.
The court, in turn, pays transcript fees to the court reporting personnel according to the
fee schedule set by the judicial district.

The fee schedule of a judicial district must specify the fees that court reporters and
transcriptionists are paid for both transcripts requested by litigants and transcripts
requested by the Commonwealth or a subdivision thereof. Therefore, at a minimum, the
local rule required in Rule 4009 must include the fees payable to court reporters and
transcriptionists for (1) private-party transcripts, (2) transcripts ordered by governmental
entities, (3) indigency and economic hardship cases, and (4) accelerated delivery
surcharges.

Rule 4010. Format of Transcript

(A)    The format of paper transcripts shall be as follows:

       (1)     Size. Paper size shall be 8 1/2 x 11 inches.

       (2)     Paper. Paper shall be opaque, white, archival quality paper, at least 13
               pounds for both originals and copies.

       (3)     Preprinted Marginal Lines. Pages shall contain preprinted solid left and
               right marginal lines. Preprinted top and bottom marginal lines are
               optional.

       (4)     Line Numbers. Each page shall bear numbers indicating each line of
               transcription on the page.

       (5)     Number of Lines per Page. Each page shall contain 25 lines of text. The
               last page may contain fewer lines if it is less than a full page of
               transcription. Page numbers or notations (e.g., page headers) shall not be
               considered part of the 25 lines of text.

       (6)     Margins. Typing shall begin on each page at the 1 3/4 inch left margin and
               continue to the 3/8 inch right margin.




                                              10
(7)   Type Size. The letter character size is to be 12 point with 10 letters to the
      inch. This type size provides for approximately 63 characters to each line.
      Courier 12 point type is recommended.

(8)   Spacing. Lines of text shall be double spaced.

(9)   Indentations.

      (a)    Q and A. All "Q" and "A" designations shall begin at the left
             margin. The statement following the "Q" and "A" shall begin on
             the fifth space from the left margin. Subsequent lines shall begin at
             the left margin. Since depositions read at a trial have the same
             effect as oral testimony, the indentations for "Q" and "A" should
             be the same as described above. In the transcript, each question
             and answer read should be preceded by a quotation mark. At the
             conclusion of the reading, a closing quotation mark should be used.

      (b)    Colloquy. Speaker identification shall begin on the tenth space
             from the left margin followed directly by a colon. The statement
             shall begin on the third space after the colon. Subsequent lines
             shall begin at the left margin.

      (c)    Quotations. Quoted material other than depositions shall begin on
             the tenth space from the left margin, with additional quoted lines
             beginning at the tenth space from the left margin, with appropriate
             quotation marks used.

      (d)    Interruptions of Speech and Simultaneous Discussions.
             Interruptions of speech shall be denoted by the use of a dash at the
             point of interruption, and again at the point the speaker resumes
             speaking.

      (e)    Page Heading (also known as "Headers"). A page heading is brief
             descriptive information noted to aid in locating a person and/or
             event in a transcript. Page headings shall appear above line 1 on
             the same line as the page number. This information shall not to be
             counted as a line of transcript.

      (f)    Parentheses. Parenthetical notations shall be marked by
             parentheses. They shall begin with an open parenthesis on the fifth
             space from the left margin, with the remark beginning on the sixth
             space from the left margin. Parentheses are used for customary
             introductory statements such as call to order of court or swearing
             in a witness. Parentheses are also used for indicating non-verbal
             behavior, pauses, and readback/playback.




                                   11
(B)    Electronic transcripts shall comply with the format standards set forth in Rule
       4010(A)(3) through (9) for paper transcripts and, in addition, shall be in PDF
       format with the following settings:

       (1)    functions disabled: content changes

       (2)    functions enabled: search, select, copy, paste and print.

Comment: Rule 4010 standards for both paper and electronic transcripts, which closely
follow federal court standards, assure that all transcripts of proceedings before the
Pennsylvania courts are formatted in the same way, whether prepared by official court
reporters or transcriptionists, contract or per diem personnel, or by transcription
companies.

Rule 4011. Deadline for Delivery of Transcript

(A)    The court reporter or transcriptionist shall deliver the transcript within 30 calendar
       days of receiving notice to prepare the transcript as provided by Rule 4007, unless
       an accelerated timeframe is mandated by law. The court reporter or
       transcriptionist, upon a showing of good cause to the president judge or his or her
       designee, may request an extension of the deadline for a period of time not to
       exceed an additional 30 days. In no case shall more than one extension be
       granted.

(B)    Transcripts prepared pursuant to the Children’s Fast Track Appeal program shall
       be given priority.

       NOTE:For rules governing children’s fast track appeals, see Pa.R.A.P. 102 et seq.


Rule 4012. Sanctions for Delayed Transcript

(A)    The president judge may take disciplinary action, including reassignment,
       reduction of fees, contempt of court, or decertification against any court reporter,
       court recorder, or transcriptionist who impedes the prompt administration of
       justice, whether by protracted delinquency in a single case or by engaging in a
       pattern of delinquency in a number of cases.

(B)    The failure of a court reporter or transcriptionist to complete the notes within the
       time imposed by these rules or by court order, which delays transmission of the
       complete record to the appellate court, interferes with the reviewing court’s
       proceedings. The appellate court may enter an order to compel the preparation,
       filing and transmission of the notes and may take disciplinary action including
       contempt of court or reduction of fees.

(C)    A district court administrator or his or her designee may cause a transcript to be


                                            12
       prepared by another court reporter or transcriptionist from notes in the event of
       the inability, unavailability, or unwillingness of the individual who took the notes
       to do so within the time ordered by the court.

(D)    The Court Administrator shall notify the Supreme Court of Pennsylvania of
       instances of unreasonable delay in preparing transcripts. The Court Administrator
       may recommend imposition of sanctions, including decertification of individual
       court reporters or transcriptionists.

(E)    The president judge shall ensure that the number, proficiency and organization of
       court reporting personnel in any district are adequate to support the full and
       unrestricted operation of the courts. When transcript delay is caused by an
       insufficient supply of qualified court reporters or other staff resources, or
       inefficient management of the court reporting operation, the Supreme Court may
       direct the president judge to take immediate corrective actions.



Rule 4013. Certification of Transcript

Court reporting personnel who take the notes, record or transcribe a proceeding shall
certify that the transcript of proceedings is true and correct and meets the format
specifications established by the Supreme Court of Pennsylvania in Rule 4010. When
more than one person was engaged in the production of the transcript, each shall certify
as to his or her contribution.



Rule 4014. Redaction of Personal Data Identifiers

(A)    On its own motion, or upon motion of any party, the court may order the court
       reporter or transcriptionist preparing the transcript to redact the following
       personal data identifiers:

       (1)    Social Security numbers;

       (2)    financial institution account identifiers;

       (3)    dates of birth;

       (4)    names of minor children;

       (5)    home addresses and telephone numbers; and

       (6)    other identifiers as privacy and security may require.

(B)    Information that is redacted shall, unless otherwise directed by the court, appear
       in transcripts that are provided to the court and to the parties, but not in any


                                            13
       transcript filed in the appropriate filing office or provided to any other requestor.



Rule 4015. Ownership of Notes

Notes of testimony of court proceedings, stenographic notes, tapes, rough draft transcripts
or other media used by court reporting personnel to record or monitor a proceeding in or
for a court as well as any transcriptions thereof, are the exclusive property of the judicial
district.

Comment: Nothing in these rules prohibits someone who has lawfully obtained a
transcript from making a copy.


Rule 4016. Storage and Retention

(A)    Each judicial district shall make provision for the archiving, storage and retention
       of transcribed and untranscribed notes of testimony, rough draft transcripts,
       reporter and recorder log notes, tapes, other electronic or digital audio files, and
       any hardware, software, tools or dictionaries necessary for proper transcription.

(B)    Notes of testimony and other materials specified in subdivision (A) shall be
       retained in compliance with the Record Retention and Disposition Schedule with
       Guidelines adopted by the Supreme Court.

Comment: Each judicial district is responsible for the preservation of the transcript
production materials listed in Rule 4016(A) in a form that guarantees their accuracy,
authenticity, and accessibility. These materials must be protected from loss arising from
personnel turnover in the court, environmental hazards, or unsecured access.

Exhibits admitted into evidence are part of the court record and must be maintained with
the official court record in the appropriate filing office. Excluded here are drugs,
weapons, and other dangerous materials kept in secure locations by law enforcement for
production on appeal or for a new trial, or pending forfeiture or destruction order of the
court. Original materials shall not be maintained in the personal files of court reporting
personnel.




                                             14